The opinion of the Court was delivered by
O’HERN, J.
This appeal was argued with Richardson v. Nickolopoulos, 110 N.J. 241 (1988). It presents the same question of whether the statutory credit of N.J.S.A. 2C:44-5(b)(2) serves to reduce a judicial parole ineligibility bar made consecutive to a prior sentence.
For purposes of this appeal we accept McNamara’s statement of facts. McNamara was sentenced on April 25, 1984 to an aggregate five-year term for aggravated assault, burglary, and theft. (He was awarded Rule 3:21-8 jail credits which are not *258at issue.) On January 3, 1985, appellant was sentenced for a 1981 burglary: he received a five-year sentence with a two-year parole disqualifier, to run consecutive to the April 1984 sentence.
McNamara wants to reduce the two-year parole bar by the “gap-time” credit for the 253 days between these sentences. The Parole Board and the Appellate Division denied that credit on the same basis as that expressed in the Richardson case.
We granted certification, 108 N.J. 193 (1987), and now affirm that judgment for the reason stated in Richardson v. Nickolopoulos, 110 N.J. 241 (1988), also decided today.
For affirmance—Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O’HERN, GARIBALDI and STEIN—7.
Opposed —None.